 
 
I 
108th CONGRESS
2d Session
H. R. 4526 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mr. Pallone introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To ensure the coordination and integration of Indian tribes in the National Homeland Security strategy and to establish an Office of Tribal Government Homeland Security within the Department of Homeland Security, and for other purposes. 
 
 
1.Short title This Act may be cited as the Tribal Government Homeland Security Coordination and Integration Act. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Since the terrorist attacks of September 11, 2001, and the subsequent introduction of weapons grade anthrax into the United States Postal System and Congressional office buildings in Washington, D.C., the President and the Congress have worked closely to respond to the need to rebuild and strengthen the nation's public health, national security, and emergency response systems. 
(2)Based on Article I, section 8 of the United States Constitution, treaties, Federal statutes, and court decisions, the United States has a unique historical and legal relationship with American Indian and Alaska Native people, which serves as the basis for the Federal Government's trust responsibility and obligations. There are currently 558 federally-recognized Indian tribes in the United States, with some 40 percent of Indian tribes located in the State of Alaska. Indian tribes have principle responsibility for lands and people within their jurisdiction. 
(3)Despite the government-to-government relationship between Indian tribes and the United States, the United States has failed to include and consult with Indian tribes with regard to homeland security prevention, protection, and response activities planning. Moreover, there are no specific provisions for the Bureau of Indian Affairs or the Indian Health Service to participate in homeland security programs and funding. 
(4)Throughout many areas of the United States, facilities operated, and services, activities and government functions carried out, by Indian tribes, the Bureau of Indian Affairs and the Indian Health Service are the only sources available to provide emergency health services, disaster response, and law enforcement to the tribal and non-tribal community, thus serving the role as first responders in the event of a terrorist attack. 
(5)To provide for the public health and safety on tribal lands and in the surrounding communities, it is imperative to establish tribal participation in homeland security initiatives. Indian tribes must be included in the national strategy for homeland security and receive an appropriate share of related funding. 
(6)The treatment of Indian tribes as State governments, as appropriate, for developing funding methodologies, planning, consultation, coordination, and for eligibility for grant monies will ensure Indian tribes are adequately prepared to respond to Homeland Security threats. 
(7)Indian tribes shall be treated as State, as appropriate, for purposes of planning, consultation, coordination, eligibility for grant monies and other purposes to improve the United States’ capacity to prepare, prevent and respond to terrorist activities. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To establish within the Department of Homeland Security an office known as the Office of Tribal Government Homeland Security. 
(2)To authorize the Secretary of Homeland Security to appoint, in consultation with Indian tribes, a Director of Tribal Government Homeland Security. 
(3)To provide for more effective management of, and accountability for the proper discharge of, the Secretary’s trust responsibility to Indian tribes and individual American Indians and Alaska Natives by establishing in the Department of Homeland Security an Office of Tribal Government Homeland Security. 
(4)To integrate and coordinate the efforts of the Department of Homeland Security and Indian tribes to prepare for, prevent, protect against, respond to, and recover from terrorist attacks. 
(5)To provide strategic integration of the Homeland Security activities of Indian tribes that will complement the operational consolidation of the various directorates within the Department. 
(6)To supplement the capacity of the Indian Health Service and the Bureau of Indian Affairs to respond to the homeland security needs of American Indians and Alaska Natives, without jeopardizing their nonsecurity missions. 
(7)To serve as an information clearinghouse and to enhance the integration and coordination of Indian tribes and in the activities of the Department of Homeland Security. 
(8)To establish an organizational framework within the Department of Homeland Security through which the Federal Government, Indian tribes, and State and local governments can work effectively and collaboratively on public health and safety, terrorism detection, prevention, response, and protection of critical infrastructure. 
3.Definitions In this Act: 
(1)DirectorThe term Director means the Director of the Office of Tribal Government Homeland Security. 
(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)). 
(3)OfficeThe term Office means the Office of Tribal Government Homeland Security established in section 4. 
(4)SecretaryThe term Secretary means the Secretary of Homeland Security. 
4.Office of tribal government homeland security 
(a)In General 
(1)EstablishmentThere is hereby established within the Department of Homeland Security an office to be known as the Office of Tribal Government Homeland Security. 
(2)DirectorThe Office shall be headed by a Director, appointed by the Secretary in consultation with Indian tribes, whose title shall be the Director of Tribal Government Homeland Security. The Director shall be equal in pay and authority of an Assistant Secretary. 
(b)Duties of Secretary; Director 
(1)Duties of the secretaryThe Secretary shall— 
(A)ensure the coordination of Federal programs that provide assistance (including financial and technical assistance) to eligible Indian tribes and provide those governments with treatment as State governments, as appropriate, for planning, consultation, and coordination and for eligibility for Federal grant monies and funds to improve capacity and help prepare, prevent, and respond to terrorist activities, and for other related purposes in and near tribal communities; 
(B)ensure Indian tribes are included in the coordination activities of the Homeland Security Department’s Border and Transportation functions in the same manner as State and local law enforcement entities; 
(C)ensure Indian tribes with jurisdiction over lands adjacent to the Canadian and Mexican borders are adequately prepared to help protect United States borders, territorial waters, waterways, and other transportation systems; 
(D)ensure the broad spectrum of Infrastructure throughout Indian Country, including nuclear and electrical power plants, water and sanitation facilities, agricultural, food processing, oil, timber and other natural resources is adequately protected against terrorist threats; 
(E)ensure that Indian tribes are properly equipped to prepare for, prevent, and respond to terrorist activities in the same manner as State and local governments; 
(F)provide Indian tribes the necessary equipment for detection, protection, and decontamination in emergencies involving weapons of mass destruction; 
(G)provide Indian tribes with emergency preparedness training and exercise programs and further assistance for any emergency, including natural disasters or disease; 
(H)include Indian tribes in all facets of research, development, resource assessment, and risk analysis in the same manner as State and local governments; and 
(I)include Indian tribes, as appropriate in the coordination of the Homeland Security Department’s Immigration and Nationality functions in the same manner as State and local law enforcement entities. 
(2)Duties of the directorThe Director shall— 
(A)integrate and coordinate the efforts of the Department of Homeland Security and Indian tribes to prepare for, prevent, protect against, respond to, and recover from terrorist attacks; 
(B)provide strategic integration to complement the operational consolidation of the various directorates within the Department of Homeland Security, with respect to Indian tribes; 
(C)ensure that Indian tribes are included in the gathering and analysis of terrorist threats and other information in the same manner as Federal, State, and local law enforcement entities; 
(D)serve as the Secretary’s key point of contact for Indian tribes in need of assistance and information homeland security grants for purposes of planning, consultation, coordination, eligibility for grant monies and other purposes to improve the United States’ capacity to prepare, prevent and respond to terrorist activities and to work with Indian tribes and executive agencies in promoting homeland security; 
(E)serve as the coordinating center intended to facilitate communication between and integration with Indian tribes and other Federal departments that have homeland security responsibilities, including but not limited to health surveillance, emergency preparation and response, border security, critical infrastructure protection, technology, and communication; 
(F)establish a network through which the Federal Government, Indian tribes, and State and local governments work collaboratively on public health and safety, terrorism detection, prevention, response, and protection of critical infrastructure targets; and 
(G)establish a mechanism for the distribution of warnings and information to tribal communities. 
(c)Treatment of Indian Tribes as States 
(1)In generalThe Secretary shall— 
(A)treat Indian tribes as States, as appropriate, for the purpose of homeland security consultation, planning, coordination; bioterrorism preparedness, prevention, and response, emergency preparedness and response, border and transportation security, and for other purposes related to protecting the homeland; 
(B)include Indian tribes in funding methodologies for purposes of allocating any financial resources; and 
(C)support and facilitate the capacity necessary for the Indian Health Service and Bureau of Indian Affairs to respond to the homeland security needs of American Indians and Alaska Natives, without jeopardizing their non-security missions. 
(2)Discretionary authorityThe Secretary may delegate to such Indian tribes primary responsibility for homeland security activities within its respective jurisdiction. The Secretary shall also 
(d)Integration and Role of BIA and IHS 
(1)FindingsCongress finds as follows: 
(A)Based on the unique government-to-government relationship between the Federal Government and Indian tribes, the Bureau of Indian Affairs and Indian Health Service carry out certain aspects of the Federal Government’s trust responsibility. 
(B)As many programs and services are either directly provided by the Federal Government via the Bureau of Indian Affairs and Indian Health Service or through contracting with Indian tribes, coordination of Homeland Security effort is essential. The Office of Tribal Homeland Security would have the authority and duty, to coordinate homeland security activities among Indian tribes and related Federal agencies. 
(e)Information SharingThe Secretary shall provide assistance to enhance IT capabilities of tribes and ensure— 
(1)the active participation of Indian tribes in the coordination with Federal, State, and local governments and the private sector as related to Homeland Security activities; and 
(2)provide Indian tribes access to the same type of information being exchanged between Federal, State and local authorities for the purpose of providing government personnel, agencies, and authorities, with appropriate intelligence information, including warnings, regarding threats posed by terrorism in a timely and secure manner. 
(f)Federal Grants 
(1)General eligibilityIndian tribes shall be eligible to apply for, receive, direct, and supervise any homeland security-related Federal grant programs. 
(2)Authority to award grantsThe Secretary may award grants to Indian tribes for the following purposes: 
(A)Planning, consultation, and coordination to improve infrastructure, to prevent terrorist activities. 
(B)Training and education of employees responsible for public health, safety and emergency response activities. 
(C)Addressing communication gaps and infrastructure needs related to homeland security. 
(D)Increasing the capacity of Indian tribes to help prepare, prevent, and respond to terrorist activities and other public health and safety emergencies. 
(E)Development of a comprehensive plan to help prepare, prevent, and respond to terrorist activities and other public health and safety emergencies. 
(F)Implementation of plans to help prepare, prevent, and respond to terrorist activities and other public health and safety emergencies. 
(G)The preparation of reports assessing the emergency preparedness of Indian tribes, including an assessment of Indian tribes' coordination with the Department. 
(H)Such other purposes related to the purposes of this Act the Secretary considers appropriate. 
(g)Technical AssistanceThe Secretary shall— 
(1)directly or by contract, provide Indian tribes with technical assistance in developing, implementing and managing emergency response plans. 
(2)Ensure that legal, financial, and other expertise of the Department of Homeland Security is made fully available in an advisory capacity to Indian tribes to assist in the development, implementation, and management of emergency response plans. 
(3)Provide Department of Homeland Security programs designed to provide legal, accounting, financial, or technical assistance to eligible Indian tribes. 
(4)Facilitate cooperation with the heads of appropriate Federal agencies working on Homeland Security initiatives. 
(5)Any other activity that the Secretary, in consultation with the Director, considers appropriate to carry out this section. 
(h)AssessmentThe Secretary shall provide funds to assess the existing capacity of Indian tribes with regard to Homeland Security prevention, protection, and response, including but not limited to, an assessment of emergency response capabilities, hospital and health facility preparedness, and capacity to mitigate bioterrorism and other threats, vulnerabilities, and risks. For purposes of carrying out this assessment, the Secretary shall utilize a qualified national American Indian health organization, representing all 12 areas of the Indian Health Service experienced in conducting research, policy analysis, program assessment and technical assistance. Not later than 6 months after the date of the enactment of this Act, the Secretary shall submit the assessment report detailing the baseline readiness of Indian tribes to the Committee on Indian Affairs of the Senate and the Committee on Resources of the House of Representatives. In addition to an assessment of baseline readiness, the report shall contain any legislative recommendations necessary to improve coordination and integration of Indian tribes in the National Homeland Security Strategy. 
(i)ReportingThe Secretary shall determine the effectiveness of the Office through the preparation of reports assessing the emergency preparedness of Indian tribes, including an assessment of Indian tribes’ coordination with the Department of Homeland Security. 
(j)ProhibitionThe Secretary may not provide under this section assistance for any activity related to the operation of a gaming activity on Indian lands pursuant to the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.). 
5.Report to congress 
(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary, in consultation with the Director, shall prepare and submit to the Committee on Indian Affairs of the Senate and the Committee on Resources of the House of Representatives a report on the operation of the Office. 
(b)Contents of ReportEach report prepared under subsection (a) shall include— 
(1)for the period covered by the report, a summary of the activities conducted by the Secretary, in carrying out section 4(b) through 4(h); and 
(2)any recommendations for legislation that the Secretary, in consultation with the Director, determines to be necessary to carry out such sections. 
6.Authorization of appropriations There are authorized to be appropriated such sums are necessary to carry out this Act, to remain available until expended. 
 
